Exhibit 10.34

 

**Confidential portions have been omitted pursuant to a request for confidential
treatment and have been filed separately with the Securities and Exchange
Commission (the “Commission”)**

 

General Technical Agreement

 

This General Technical Agreement (this “Agreement”) is entered into as of July
24, 2016 (the “Effective Date”) by and between Oramed Ltd., a company organized
under the laws of the State of Israel, with its offices at 2/4 Kefar Hi-tech, PO
Box 39098, Jerusalem, 91390, Israel, and with the following facsimile number
+972-2-566-0004 and email address josh@oramed.com (“Oramed”), and PREMAS Biotech
Pvt. Ltd, a company organized under the laws of India, with its offices at Plot
77, Sector 4, IMT Manesar, Gurgaon 122050, Haryana, India, and with an email
address prabuddha.kundu@premasbiotech.com (“Premas”).

 

Whereas, Oramed controls rights covering the compound known as ORMD-0801;

 

Whereas, Oramed and Premas entered into manufacturing agreements dated July
2013, May, 2014 and December, 2014 amongst others (the “Manufacturing
Agreements”) pursuant to which Premas was designated as a contract manufacturer
for the production and supply of Soybean Trypsin Inhibitor/SBTI (the “Product”);

 

Whereas, Oramed entered into a Technology License Agreement (“License
Agreement”) with Hefei Tianhui Incubator of Technologies Co., Ltd. (“HTIT”), a
corporation organized and existing under the laws of the People’s Republic of
China (the “PRC”) pursuant to which, inter alia, Oramed granted HTIT exclusive
rights to pre-commercialize, manufacture and commercialize the Products
(including the oral insulin soft gelatin capsule and SBTI that is needed for
making this capsule product) in the PRC, Macau and Hong Kong (the “Licensee
Territory”);

 

Whereas, as part of the License Agreement, Oramed undertook to provide technical
information to enable HTIT to manufacture the SBTI in the Licensee Territory
(the “Purpose”); and

 

Whereas, Oramed has requested Premas, and Premas has agreed to transfer such
information to Oramed and to collaborate with Oramed to ensure the transfer to
HTIT of such information, all in accordance with the terms and conditions set
out in this Agreement;

 

Now, therefore, in consideration of the mutual covenants and conditions set
forth herein, the parties agree as follows:

 

1.The Services. Premas hereby agrees to collaborate with Oramed and develop the
scalable process for production of SBTI at [THE CONFIDENTIAL PORTION HAS BEEN SO
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED
SEPARATELY WITH THE COMMISSION] kgs/week (while maintaining the same quality and
characteristics of the SBTI currently manufactured by Premas pursuant to the
Manufacturing Agreements). In this respect, Premas will transfer to Oramed that
technical information set out in Annex 1 hereto (the “Technical Information”) as
well as Premas’ developed production process to produce [THE CONFIDENTIAL
PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND
HAS BEEN FILED SEPARATELY WITH THE COMMISSION] batches of SBTI at each batch
size of [THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION] kg per
week at HTIT’s facility in the Licensee Territory (and Oramed will thereafter
make same available to HTIT in accordance with Oramed’s undertakings to HTIT in
the License Agreement as noted below in Section 3.2). Premas will have the
option to additionally make best efforts to develop and transfer a process to
produce [THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION] kg per
week at HTIT’s facility in the Licensee Territory upon discussions with Oramed
which will be covered under a separate agreement It is hereby clarified and
agreed that while it is HTIT’s responsibility to design, build and commission
such manufacturing facilities of various scales, Premas will make best efforts
to transfer and guide said development, especially regarding the space layout,
equipments specifications, process (flow and parameters), utilties,
commissioning, operational procedures, qualifications and validations, raw
materials selection and specifications (including the analytical methods and
instruments), analytical methods (including the instrument requirement) for
in-process controls, intermediates, and final products, and related documents.
Such collaboration and assistance by Premas shall hereinafter be referred to as
the “Services”. For clarity, it is Premas’ responsibilities (1) to transfer the
SBTI manufacturing process and technology at batch size of [THE CONFIDENTIAL
PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND
HAS BEEN FILED SEPARATELY WITH THE COMMISSION] kg per week to HTIT, (2) to guide
HTIT to design and construct and validate the SBTI manufacturing facility at
batch size of [THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION] kg per week, (3) to achieve [THE CONFIDENTIAL PORTION HAS BEEN SO
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED
SEPARATELY WITH THE COMMISSION] batches of SBTI at each batch size of [THE
CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION] kg per week at
HTIT’s facility after maximum [THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY
WITH THE COMMISSION] at the same facility, (4) to prepare and provide HTIT all
the technical documents (like drawings, specifications, operatioan procedures,
protocols for qualifications and validations, etc.) related to the manufacturing
process and quality controls and train HTIT staff so that HTIT’s facility can be
run under GMP conditions, and (5) to generate, prepare and provide HTIT all the
technical information set out in Annex 1. Premas shall provide the Services in
coordination with Oramed, and in a professional, competent and timely manner.

 



 

 

 

2.Compensation

 

2.1. Oramed will pay Premas for the Services as per the budget set out in Annex
2 (the “Budget”) following the successful completion of each of the tasks listed
therein. Such amounts will be due and payable 30 days after the date of each
respective invoice from Premas, supported by copies of applicable receipts and
details, approved by Oramed. Aside from payment as aforesaid, Premas shall not
be entitled to any other compensation or reimbursement under this Agreement.

 

2.2. Premas will use best efforts to procure, in accordance with the Budget, the
necessary equipment, consumables and raw material to develop the scale-up
process to successfully produce at least [THE CONFIDENTIAL PORTION HAS BEEN SO
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED
SEPARATELY WITH THE COMMISSION] kg/week of SBTI. However, in the event that
Premas, after using best efforts, is unable to meet the production deliverables
(that is, the successful production of at least [THE CONFIDENTIAL PORTION HAS
BEEN SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN
FILED SEPARATELY WITH THE COMMISSION] kg per week of SBTI as aforesaid), Premas
will arrange for the sale of the procured equipment, unused consumables and raw
material on arms-length terms, and will use best efforts to recover as much as
possible, and transfer to Oramed all the proceeds from the sale, it being agree
that any such sale shall be subject to Oramed’s prior written approval. In the
event, that Premas is successful in delivering the agreed production
deliverables, the sale mechanism in this clause will become void, and Premas
will only utilize the aforesaid equipment, unused consumables and unused raw
material, to produce any subsequent Oramed orders of SBTI. In no event may
Premas transfer, sell or place any encumbrance on any such equipment, unused
consumables or unused raw material.

 

3.Confidentiality and Intellectual Property.

 

3.1. Oramed shall ensure that HTIT is bound by appropriate non-disclosure and
non-use provisions with respect to the use of the Technical Information. As
between Premas and Oramed, Premas shall be subject to the confidentiality
provisions of the Manufacturing Agreements with respect to the Technical
Information.

 

3.2. Premas hereby transfers and assigns to Oramed (and undertakes to do
transfer and assign to Oramed upon creation) all right, title and interest in
and to the Technical Information and all intellectual property rights subsisting
in and/or related to the Technical Information such that Oramed shall become the
exclusive legal owner thereof with the unrestricted right to exploit same on a
worldwide basis without further accounting to Premas. Oramed, for its part,
hereby agrees to grant HTIT rights in the foregoing Technical Information and
intellectual property rights to support the efforts of HTIT to build up the SBTI
manufacturing facilities and to produce the SBTI product in China, as per the
terms of the License Agreement.

 



 2 

 

 

3.3. Premas hereby represents and warrants that the Technical Information,
intellectual property rights subsisting therein and related thereto, and its
Services under this Agreement do not and will not infringe any intellectual
property rights from any third party.

 

4.Cooperation. Premas will cooperate with Oramed and, to the extent requested by
Oramed, its agents, subcontractors and partners (including without limitation
HTIT) to facilitate the efficient transfer of information hereunder. Premas will
provide to Oramed and, to the extent requested by Oramed, its agents,
subcontractors and partners (including without limitation HTIT), and their
auditors, inspectors, regulators and other representatives, access at all
reasonable times (and in the case of regulators at any time required by such
regulators) to any facility of Premas, and to data and records relating to the
Manufacturing Agreement to verify the integrity of the Technical Information and
the process of transferring information hereunder. In addition, Premas will take
all further necessary and reasonable actions as may be required by Oramed to
give effect to the arrangements contemplated in Section 3.2 above, including
following any termination or expiration of this Agreement.

 

5. Term and Termination.

 

5.1. This Agreement will commence on the Effective Date and will remain in
effect until the successful completion of the transfer of the Technical
Information and the completion of the provision of the Services as contemplated
in this Agreement.

 

5.2. Oramed alone shall have the right to terminate the provision of Services
and this Agreement at any time without cause upon 15 days’ prior written notice
to Premas. Either party may terminate this Agreement at any time upon 45 days’
prior written notice to the other party, for any breach of this Agreement by the
other party where such breach is not remedied to the non-breaching party’s
reasonable satisfaction within a 30 day notice period. Additionally, either
party may terminate this Agreement, upon written notice taking immediate effect,
upon the filing by any person of a petition for the winding-up or liquidation or
the appointment of a receiver on most of the assets of the terminated party, if
petition has not been withdrawn or dismissed within 30 days of its filing.

 

5.3. Upon expiration or earlier termination hereof, neither party will have any
further obligations under this Agreement, except that (i) the liabilities
(contractual, financial and statutory) accrued before the effective date of
expiration or termination and (ii) the obligations which by their nature survive
termination, including the confidentiality and intellectual property provisions
of this Agreement, shall survive termination.

 

5.4. Both parties agree that since this Agreement involves an interested third
party, they will exercise the abovementioned termination rights in a reasonable
manner.

 

6.Liablity of Breach Contract Either party breach this agreement or fail to
fulfill its obligations under this agreement, it shall take the liability for
breach of contract and indemnify for losses thus incurred to the other party
limited to the value of the part of the contract, ie. TT part or the part
involved there of. . If such breach cause the loss of third party, joint
responsibility shall be taken by both parties and non-defaulter has the right of
recovery, however, limited to the value of the part of the contract involved,
ie. TT part.or there of .

 

7.Miscellaneous.

 

7.1. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement, and shall be
addressed to the appropriate party at the address set out above or such other
address as may be specified by such party in writing in accordance with this
section, and shall be deemed to have been sufficiently given for all purposes
when received, if in writing and personally delivered, one (1) day following
facsimile or email transmission (receipt verified) or two (2) days following
overnight express courier service (signature required), prepaid, to the party
for which such notice is intended, at the address set forth for such party
above.

 



 3 

 

 

7.2. Independent Contractors. The parties are independent contractors; Premas
shall not be considered or deemed to be an agent, employee, joint venture or
partner of Oramed. Neither party has any authority to contract for or bind the
other party in any manner.

 

7.3. Assignment. This Agreement, and the rights and obligations hereunder, may
not be assigned or transferred by either party without the prior written consent
of the other party, which consent will not be unreasonably withheld, except that
either party may assign this Agreement to an affiliate or to a successor to its
business (whether by merger, a sale of all or substantially all of its assets
relating to this Agreement, a sale of a controlling interest of its capital
stock, or otherwise) which agrees in writing to assume its obligations
hereunder; in such event, prompt notice shall be given to the other party.

 

7.4. Entire Agreement. This Agreement, together with any exhibit(s), constitutes
the entire agreement of the parties, superseding any and all previous agreements
and understandings, whether oral or written, as to the same subject matter. No
modification or waiver of the provisions of this Agreement shall be valid or
binding on either party unless in writing and signed by both parties. No waiver
of any term, right or condition under this Agreement on any occasion shall be
construed or deemed to be a waiver or continuing waiver of any such term, right
or condition on any subsequent occasion or a waiver of any other term, right or
condition hereunder. This Agreement shall be binding upon and inure to the
benefit of the parties and their permitted successors and assigns.

 

7.5. Severability. If any one or more of the provisions contained in this
Agreement will, for any reason, be held to be invalid, illegal or unenforceable
in any respect, that invalidity, illegality or unenforceability will not affect
any other provisions of this Agreement, and all other provisions will remain in
full force and effect. In such event, the parties shall use their good faith
efforts to replace the invalid, illegal or unenforceable provision with a valid,
legal or enforceable provision, which shall approximate as closely as possible
the purpose of the invalid, illegal or unenforceable provision.

 

7.6. Applicable Law. This Agreement shall be governed by and construed under the
laws of the State of Israel without giving effect to rules of conflict of laws
and the parties hereto voluntarily, unconditionally and irrevocably submit to
the sole and exclusive jurisdiction of the appropriate courts of competent
jurisdiction of Jerusalem to the absolute exclusion of any other court and any
other jurisdiction.

 



 4 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement by their
authorized representatives as of the date first set forth above.

 



Oramed Ltd.   Premas       /s/ Nadav Kidron   By: /s/ Prabuddha k Kundu Nadav
Kidron   Name: Prabuddha k Kundu Chief Executive Officer   Title: Executive
Director

 

/s/ Harold Jacob

 

Harold Jacob

 

Director Oramed Pharmaceuticals Inc.

 



 5 

 

 

Annex 1

 

[THE CONFIDENTIAL PORTIONS HAVE BEEN SO OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION]

 

 

 

 

 

 

 

 



 6 

 

 

ANNEX 2: Cash Flow and Invoicing details

 

          (USD, $, 000)               1 2 3 4 5 6 7 8 9 10 11   Cash Inputs
Jul-16 Aug-16 Sep-16 Oct-16 Nov-16 Dec-16 Jan-17 Feb-17 Mar-17 Apr-17 May-17
Total (US $) Infrastructural Development, CAPEX, etc 800 300 400                
1500 Scale Up         100 100           200 Raw Material 75 50 100 100   50 100
25       500 Production       70 70 160 160 160   160 320 1100 GMP Analytics    
    100 100 100       300 600 Misc         50       50     100 Tech Transfer    
    20 20 20 20 20   200 300 Total 875 350 500 170 340 430 380 205 70 160 820
4300   CAPEX, RM, Infrastruture Scale up to [THE CONFIDENTIAL PORTION HAS BEEN
SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED
SEPARATELY WITH THE COMMISSION] kg/week Production of [THE CONFIDENTIAL PORTION
HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS
BEEN FILED SEPARATELY WITH THE COMMISSION] kgs per month SBTI                  
                                    Cash Inputs (Month wise) 2016 - 2017 ($ USD,
’000)   Jul-16 Aug-16 Sep-16 Oct-16 Nov-16 Dec-16 Jan-17 Feb-17 Mar-17 Apr-17
May-17 Total (US $)   875 350 500 170 340 430 380 205 70 160 820 4300          
               

Total project pricing

 

USD $ Four million, three hundred thousand only as given in the cash flow as
above.

 



 7 

 

 

[THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION]

 

General (not limited) responsibilities of the parties:

 

No. Work/Activities Responsible Party(ies) Supporting/Involved Party(ies) 1 [THE
CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION] Oramed/Premas with
HTIT involved/informed; HTIT is to review the process and development package. 2
[THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION]
Oramed/Premas with HTIT involved/informed; HTIT is to review the TTP. 2 [THE
CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION] Oramed/Premas with
HTIT involved/informed 3 [THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION] Oramed/Premas with HTIT involved/informed 4 [THE CONFIDENTIAL
PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND
HAS BEEN FILED SEPARATELY WITH THE COMMISSION] HTIT, based on the above info
provided by Oramed/Premas; Oramed/Premas to plan, support and review the URS 5
[THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION]
Oramed/Premas   6 [THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION] HTIT, based on the above info provided by Oramed/Premas;
Oramed/Premas need to review the civil design to make sure it meets the
requirements of manufacture process.

 



 8 

 

 

7 [THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION] HTIT
Oramed/Premas to review 8 [THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION] Oramed/Premas with HTIT involved 9 [THE CONFIDENTIAL PORTION HAS
BEEN SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN
FILED SEPARATELY WITH THE COMMISSION] HTIT Technically supported by
Oramed/Premas 10 [THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION] HTIT Oramed/Premas to support and review 11 [THE CONFIDENTIAL
PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND
HAS BEEN FILED SEPARATELY WITH THE COMMISSION] Oramed/Premas to be approved by
HTIT QA 12 [THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION]
HTIT Technically supported by Oramed/Premas 13 [THE CONFIDENTIAL PORTION HAS
BEEN SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN
FILED SEPARATELY WITH THE COMMISSION] HTIT Oramed/Premas to support and review
14 [THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION] HTIT
Oramed/Premas to support and review 15 [THE CONFIDENTIAL PORTION HAS BEEN SO
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED
SEPARATELY WITH THE COMMISSION] Oramed/Premas to be reviewed and approved by
HTIT QA

 



 9 

 

 

16 [THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION]
Oramed/Premas   17 [THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION] Oramed/Premas to be implemented by HTIT people or supplier under
guide and supervision of Oramed/Premas; responsibility is on Oramed/Premas. 18
[THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION]
Oramed/Premas to be implemented by HTIT people under guide and supervision of
Oramed/Premas 19 [THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION] Oramed/Premas to be approved by HTIT QA 20 [THE CONFIDENTIAL PORTION
HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS
BEEN FILED SEPARATELY WITH THE COMMISSION] Oramed/Premas to be implemented by
HTIT people under guide and supervision of Oramed/Premas; responsibility is on
Oramed/Premas 21 [THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION]

Methods: Oramed/Premas;

Execution: HTIT under guide and supervision of Oramed/Premas;

responsibility is on Oramed/Premas before the successful PV batches achieved. 22
[THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION]
Oramed/Premas HTIT to assist the arangements

 

 

10



 

 